Title: To James Madison from William Willis, 3 September 1803 (Abstract)
From: Willis, William
To: Madison, James


3 September 1803, Barcelona. Has delivered his office to Leonard, his successor. Leonard “assur’d me, that … I was displaced on account of a suspicion of my knowing, or having been active in passing false papers.” “But millions of dollars would not even have tempted me to permit any such thing. Mr Leonard after my having done every thing in my power to have him Rec’d with respect has proved my greatest Enemy and has Even refus’d to give me a passport to go on business of importance. This is hard treatment to a man who loves his Country.” Has also been accused of trying to avoid paying his creditors: “Slander seems to have open’d all its Sluices on me.” Encloses a notice he placed in the Barcelona newspaper, dated 24 Aug., advertising his willingness to pay off his debts. “I have hopes of being reeinstated in this Consulate or to Obtain that of Madrid, which I am inform’d has a salary annex’d to it.” Believes this will compensate him for damages sustained in this office. “I have deliver’d Mr Leonard the plate and remainder of the false blanks of passes registers &c except two which I have kept.” Has asked Leonard to send them to the U.S. by the John Adams. Leonard “seems to be govern’d” by Walsh, the former American agent here, who was dismissed by Willis because of the affair of the ship Chatham of New York. Is sorry for it, as Walsh “seems to be a great Enemy of our Country.” “I have private assurances … that Mr Leonard … has orders to arrest me.” Yet he has not done so. “I am ready however to submit.”
 

   
   RC and enclosure (DNA: RG 59, CD, Barcelona, vol. 1). RC 3 pp.; docketed by Wagner. For enclosure, see Willis to JM, 27 Aug. 1803, and n. 2.



   
   A full transcription of this document has been added to the digital edition.

